DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Oct. 05, 2022.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites:
“2. The air purifying system of claim 1, further comprising a third air purifier supported by an upper surface of the second air purifier, wherein the first air purifier is detachable from the bottom support, and the third air purifier is configured to be lifted from the upper surface of the second air purifier to be separated from the docking station.” Emphasis added. 

Claim 2 is indefinite because the term “the docking station” lacks antecedent basis. For the purpose of examination, the term is interpreted as “a docking station.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–2, 7, 9–10 are rejected under 35 U.S.C. 103 as being obvious over Son et al., US 2005/0172816 A1 (“Son”) in view of Hammes, US 6,001,145 A (“Hammes”). 
Claim 3–6, 11–12 are rejected under 35 U.S.C. 103 as being obvious over Son in view of Hammes and Park et al., US 2017/0248153 A1 (“Park”). 
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Son in view of Hammes and Halbich et al., US 4,416,775 A (“Halbich”). 
Regarding Claim 1: 
Son discloses the claimed limitation of that an air purifying system (Son’s separable air purifying apparatus). Son Fig. 1A, [0030]. Son’s air purifying system comprises a first air purifier (Son’s auxiliary purifier 200) and a second air purifier (Son’s main purifier 100). Id. at Fig. 1A, [0033]. Son’s first and second air purifier 100, 200 operate independently from each other. Id. at Fig. 1B, [0049]. 

    PNG
    media_image1.png
    829
    908
    media_image1.png
    Greyscale

Son does not disclose the claimed limitation of that a backbone extending in a vertical direction; and, at least one support extending laterally from the backbone, the at least one support including a bottom support extending laterally from a bottom of the backbone, wherein a first air purifier is positioned on the bottom support and a second air purifier is coupled to the backbone. 
Similar to Son, Hammes is directed to a stackable air purification device. Hammes Fig. 1,  col. 5, ll. 32–34. Hammes discloses a similar configuration where a plurality of modules 5, 7, 9 and 11 are disposed one above the other. Id. at Fig. 1, col. 5, ll. 37–50. Hammes also discloses that its modules 5 and 7 comprises filters. Id. Additionally, Hammes discloses a backbone (Hammes’s pivoted levers 18 or 19) extending in a vertical direction (as shown in Hammes Fig. 1, the levers 18 or 19 extends vertically). Id. at Fig. 1. Hammes further discloses the claimed limitation of that at least one support (Hammes’s base 2) extending laterally from a bottom of the backbone (proximate pivot receptor 20 of pivoted levers 18 or 19). Id. at Fig. 1, col. 5, ll. 34–37. Hammes’s base 2 is a bottom support extending laterally from a bottom of the backbone (proximate pivot receptor 20). Id. Hammes’s first air purifier 5 is positioned on the bottom support 2 and a second air purifier 7 is coupled to the backbone 18 or 19 when assembled. Id. at Fig. 1, col. 5, ll. 33–47. Hammes also discloses that its design allows its modules to be disposed in sealing fit one on top of the other and allows the modules to be lifted one from the other. Id. at col. 2, ll. 24–30. It would have been obvious for Son’s separable air purification system to have Hammes’s backbone 18 or 19 and base 2 for the benefits disclosed. With this modification, Son’s first air purifier 200 would be positioned on Hammes’s bottom support 2 and Son’s second air purifier 100 would be couple to Hammes’s backbone 18 or 19. 

    PNG
    media_image2.png
    486
    748
    media_image2.png
    Greyscale

Regarding claim 2:
Modified Son discloses that the first air purifier 200 is detachable from Hammes’s base 2 the same way as Hammes’s first air purifier 5 being detachable from base 2. Hammes Fig. 3, col. 5, ll. 54–59. 
Modified Son does not explicitly disclose the claimed limitation of that the air purifying system of claim 1, further comprising a third air purifier supported by an upper surface of the second air purifier, and the third air purifier is configured to be lifted from the upper surface of the second air purifier to be separated from a docking station.
However, Son discloses that it is preferable that its auxiliary purifier could further comprises an output terminal to connect another auxiliary purifier. Son Fig. 1B, [0017].Hammes also discloses that the length of its lever 18 or 19 could be adjusted to accommodate a further module 13. Hammes Fig. 6, ll. 60–64. Based on those facts, it is concluded that it would have been obvious for modified Son’s separable air purification device to comprise a third air purifier because both Son and Hammes discloses the possibility of including additional modules. Additionally, adding a third module would be mere duplication of parts, which has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B). 
With this modification, the first air purifier would be the bottom air purifier and the air purifier in the middle of the stack would be the second air purifier and the air purifier on top would be the third air purifier. And Son’s third air purifier would be lifted from the upper surface of the second air purifier to be separated from a docking station (the input terminal 284 on the second air purifier). Son Fig. 1B, [0032]. 
Regarding claim 3:
Modified Son does not disclose the claimed limitation of that the air purifying system of claim 2, wherein a bottom surface of at least one of the second or third air purifiers includes a flow guide to guide clean air discharged from a top of the first or second air purifiers, respectively, toward a side.
Similar to modified son, Park is directed to an air purification tower comprising a vertical stack of filter modules 120 and 220. Park Fig. 23, [0213] and [0215]. Additionally, Park discloses a bottom surface (Park’s lever supporting device 560) of the second air purifier 220 includes a flow guide (dividing plate 430) to guide clean air discharged from a top of the first air purifier 120. Id. at Fig. 23, [0099] and [0213]. It would have been obvious modified Son’s stackable air purifier to have a similar air discharge mechanism because such mechanism is known in the stackable air purification art as being suitable to discharge air. With this modification, modified son would have a similar flow guide 430 as that of Park, which would be located at a bottom surface of Son’s second air purifier to guide clean air to be discharged from a top of modified Son’s first air purifier. 
Regarding claim 4:
Modified Son does not disclose the claimed limitation of that the air purifying system of claim 2, wherein at least one of the first, second, or third air purifiers has a circular horizontal cross-section having an area that decreases from a bottom to a top.
However, Park discloses a circular first and second air purifier 100 and 200, which have a circular horizontal cross-section have an area that decreases from a bottom to a top. Park Fig. 22. It would have been obvious for modified Son’s first, second or third air purifier to also have circular cross-section having an area decrease from a bottom to a top because such design is known in the art of stackable air purification art. Additionally, a person of ordinary skill in the art would be motivated to do so because such design provides a more stable configuration with the center of gravity locating closer to the floor. 
Regarding claim 5:
As discussed in claim 4, it would have been obvious for modified son’s first, second and third air purifier to have circular horizontal cross-sections similar to that disclosed by Park because such design is known. 
Regarding claim 6:
As discussed in claim 4, it would have been obvious for modified Son’s air purification system to have a circular cross section that tapers from bottom to top as disclosed by Park because such design is known and such design is preferable as it provides a more stable configuration with the center of gravity locating closer to the floor. Therefore, modified Son in view of Park discloses a cross-sectional area of the third air purifier (located at the top in Son’s air purification device) to be smaller than the cross-sectional areas of the first and the second air purifiers (located beneath Son’s third air purifier). Park Fig. 22. 
Regarding claim 7:
Modified Son does not disclose the claimed limitation of that the air purifying system of claim 2, wherein an air cleaning capacity of the second air purifier has a larger air cleaning capacity than air cleaning capacities of the first and third air purifiers, and the air cleaning capacity of the third air purifier is smaller than the air cleaning capacities of first and second air purifiers.
However, Son discloses that its design is possible to perform a custom-made purification according to a degree of pollution in an installation space to thereby maximize an efficiency of air purification. Son Fig. 3A, [0048]. More specifically, Son discloses that a function of purification with respect to a particular pollution could be intensified through a combination of filter members. Id. at [0049]. Therefore, it would have been a routine engineering choice to decide the filtration capacity of each filter in Son in order a maximized and most efficient air purification. 
Regarding claim 8:
Modified Son does not disclose the claimed limitation of that the air purifying system of claim 1, wherein the bottom support includes a seating groove extending from the backbone toward a front to guide a lateral slide of the first air purifier.
Similar to Son, Halbich is directed to a stackable air filter. Halbich Fig. 7, cols. 4–5, ll. 46–8. Similar to modified Son, Halbich discloses a bottom support (Halbich’s end fitting 12’) and a backbone structure (Halbich’s rods 100a, 100b, 100c and 100d). Id. at Fig. 2, col. 4, ll. 17–25. Halbich further discloses that its bottom support 12’includes a seating groove (the slide way 44’ formed by rib 46’) extending from the backbone 100a, 100b toward a front (see annotated Fig. 2 below) to guide a lateral slide of a first air purifier 10. Id. at Fig. 2, col. 4, ll. 3–16. It would have been obvious for modified Son’s base 2 to have a similar sliding mechanism as disclosed by Halbich because such design is known in the stackable air filtration art as being suitable for base configurations. 

    PNG
    media_image3.png
    680
    508
    media_image3.png
    Greyscale

Regarding claim 9:
Modified Son discloses the claimed limitation of that the air purifying system of claim 1, wherein the backbone (Hammes’s pivoted lever 18 or 19) is inclined at an acute angle relative to the bottom support (Hammes’s bottom support 2 as shown in Hammes Fig. 2.)
Regarding claim 10:
The term “permanently attached” is interpreted broadly as two pieces are attached to each other without the interference of external force. It is noted here that technically nothing would be “permanently attached” to each other because an external force would always exist that could break the permanent bonding. 
Modified Son discloses the claimed limitation of that the air purifying system of claim 1, wherein the backbone (Hammes’s backbone 18 or 19) and the second air purifier 100 are permanently attached to each other in the assembled condition as long as there is no external force disassembling them. 
Regarding claim 11:
Modified Son discloses the claimed limitation of that the air purifying system of claim 1, wherein each of the first and second air purifiers includes: a case (Son’s case 132 and 232) having a fan (Son’s ventilation fans 124 and 224) and a filter therein (Son’s filter members 130, 140, 230 and 240). Song Figs. 3A and 3B, [0035]–[0038]. 
Modified Son does not disclose the claimed limitation of that a base provided below the case; and an air guide protruding downward from a center of the base, an outer side of the air guide having a concave curvature.
Similar to Son, Park is directed to an air purification tower comprising a vertical stack of filter modules 120 and 220. Park Fig. 23, [0213] and [0215]. Additionally, Park discloses a base (Park’s lever supporting device 560) of the second air purifier 220 provided below a case of the second purifier (Parker’s outer perimeter of blower 200). Parker Fig. 23, [0093] and [0095]. Parker also discloses the claimed limitation of an air guide (dividing plate 430) protruding downward from a center of the base 560, an outer side of the air guide 430 have a concave curvature (see annotated Fig. 3 below). Park Fig. annotated 23. It would have been obvious for modified Son’s stackable air purifier to have a similar air discharge mechanism because such mechanism is known in the stackable air purification art as being suitable to discharge air. 

    PNG
    media_image4.png
    912
    635
    media_image4.png
    Greyscale

Regarding claim 12:
Modified Son discloses the claimed limitation of that the air purifying system of claim 11, wherein the base 560 is circular (as Park’s lever supporting device 560 is annular shaped). Park Fig. 23, [0094].  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–21 of patent US 11,471,806 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 requires an air purifying system comprising a backbone extending in a vertical direction, at least one support extending laterally, a first air purifier positioned on the bottom support and a second air purifier couple to the backbone, the first and second air purifier operates independently. Claim 1 of the cited patent requires a first and second air purifier operates independently, a docking station which comprises a backbone extending vertically and first and second supports extending horizontally, the first and second air purifier are positioned on first and second support.
Claim 6 of the cited patent sustainably overlap in scope with claim 2 of the instant application because both requires a third air purifier aligned vertically on top of the first and second air purifier. 
This is a non-provisional statutory double patenting rejection.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1–20 of U.S. copending application 16/819,368.
Claim 1 requires an air purifying system comprising a backbone extending in a vertical direction, at least one support extending laterally, a first air purifier positioned on the bottom support and a second air purifier couple to the backbone, the first and second air purifier operates independently. Claim 1 of the copending application requires a first air purifier, a second air purifier and a docking station comprising vertical support (backbone) and horizontal supports (support).
Claim 2 of the copending application sustainably overlap in scope with claim 2 of the instant application because both requires a third air purifier aligned vertically with the first and second air purifier. 
This is a provisional statutory double patenting rejection.

Response to Arguments
The applicant traverses the restriction requirement based on the ground that the applicant believes claims 1 and 13 recite related products that have substantially similar designs. Applicant Rem. dated Oct. 05, 2022 (“Applicant Rem.”) p. 2. The applicant also argues that there would not be serious search burden to search for both inventions. Id. 
The examiner respectfully disagrees. As clearly laid out in the restriction requirement dated Sep. 21, 2022, the invention I requires a flow guide which is not recited in invention II. And Invention II requires a first support being spaced apart by a bottom of the second air purifier by a predetermined distance to create a gap, which is not required by invention I. Office Action dated Sep. 21, 2022 (“Office Action”) p. 2. Those differences prevent invention from overlapping in scope and there would be serious search burden as the inventions would at least require a different field of search. For example, the search of invention 1 would require a keyword search involves the keyword “flow guide” or “restriction.” And the search for invention II would require keywords such as “gap,” “predetermined distance,” “CFM,” “display” and “seating protrusion.” Based on the above facts, the examiner believes that there would be serious search burden to search for both inventions and therefore, the examiner maintains the restriction requirement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                  

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776